--------------------------------------------------------------------------------

Exhibit 10.1
 
NANTAWA MODIFICATION AGREEMENT

THIS AGREEMENT is dated for reference this 12th day of October, 2010


BETWEEN:
EAGLE TRAIL PROPERTIES INC., a company incorporated
under the laws of Saskatchewan, having an office at 1140
Rose Street, Regina, Saskatchewan, Canada
 
(“Eagle Trail”)
 
OF THE FIRST PART
AND:
GUINNESS EXPLORATION, INC., a company incorporated
under the laws of the state of Washington, U.S.A., having an office at
P.O. Box 1910 – Level 7 Anzac House 181 Willis Street, Wellington,
New Zealand 6140


(“Guinness”)
 OF THE SECOND PART
WHEREAS:


A.       As of November 19, 2009, Eagle Trail was the legal and beneficial owner
of 175 full or fractional mineral claims/leases located in the Mt. Nansen area
of the Whitehorse Mining District of the Yukon Territory, Canada, (the “Mineral
Claims”).


B.        Pursuant to an Option Agreement dated November 7, 2008 (the “Dome
Option”) between Eagle Trail as optionee and Pricewaterhousecoopers Inc. as
optionor, Eagle Trail has the option to purchase the mineral claim identified as
Dome 12:73698 located in the Mt. Nansen area of the Whitehorse Mining District
of the Yukon Territory (the “Dome Claim”).


C.        Pursuant to a Mineral Claims Purchase and Sale Agreement dated
November 19, 2009, (the “Purchase and Sale Agreement”) Guinness purchased an
undivided 65% interest in the Mineral Claims and the Dome Option upon the
fulfillment of certain stated conditions, and subject to an NSR of 3% reserved
by Eagle Trail (the “Initial Interest”), through its subsidiary, Nantawa
Resources Inc. (“Nantawa”).


D.        As consideration for the purchase of the Initial Interest, Guinness
issued 60,000,000 restricted shares in its capital to Eagle Trail at a deemed
price of $0.00103 per share (the “Share Consideration”) and was required to pay
$500,000 CAD by May 30, 2010 and a further $500,000 CAD by November 30, 2010.


E.         Pursuant to a Mineral Claim Option Agreement dated November 19, 2010,
(the “Option Agreement”) Eagle Trail granted an option to Guinness  to acquire a
further 35% undivided interest in the Mineral Claims and the Dome Option,
subject to an NSR of 3% reserved by Eagle Trail (the “Optioned Interest”).


 
1

--------------------------------------------------------------------------------

 
 
 
F.         As consideration for the purchase of the Optioned Interest, Guinness
paid $1,000 CAD to Eagle Trail and is required to expend a minimum of $1,000,000
CAD by October 31, 2010 and a further $1,000,000 CAD by October 31, 2011 in
exploration expenditures, and to keep the Mineral Claims and the Dome Claim in
good standing.


G.        Pursuant to an Amendment Agreement dated February 4, 2010, the parties
agreed to amend the Purchase and Sale Agreement and the Option Agreement to
provide, inter alia, that the cash portion of the purchase price for the Initial
Interest could be paid in USD, resulting in two payments of $471,934 USD (rather
than two payments of $500,000 CAD) after exchange rate conversion.


H.        Following execution of the Purchase and Sale Agreement and the Option
Agreement, certain of the Mineral Claims as set out in attached in Schedule “A”
hereto, lapsed (the “TAWA Claims”) and could not longer form part of the
transactions between the parties.


I.          Guinness does not have sufficient funds to pay the $471,934 USD. due
on November 30, 2010, as required by the terms of the Purchase and Sale
Agreement and does not anticipate under current market conditions that it could
raise funds and is, as such, at risk of forfeiting its rights under the Purchase
and Sale Agreement.


J.          Guinness has to date made exploration expenditures of approximately
$894,000 CAD toward its obligations under the Option Agreement and does not have
sufficient funds to make further exploration expenditures of approximately
$106,000 CAD due by October 31, 2011, as required by the terms of the Option
Agreement and does not anticipate under current market conditions that it could
raise these funds and is, as such, at risk of forfeiting its rights under the
Option Agreement.


K.         The parties have agreed to modify the Purchase and Sale Agreement and
the Option Agreement, as amended, and to allocate and vest interests in the
remaining Mineral Claims between them, on the terms and conditions contained
herein.


NOW THEREFORE in consideration of the sum of $1.00 paid by each party, and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by each party, the parties covenant and agree as follows:


1.  
Interpretation



1.1           Definitions. All terms used in this Agreement not specifically
defined herein, shall have the same meaning as defined in the Purchase and Sale
Agreement and the Option Agreement.
 


 
2

--------------------------------------------------------------------------------

 
 
 
1.2           Headings.  The division of this Agreement into sections and the
insertion of headings are for convenience of reference only and shall not affect
the construction or interpretation of this Agreement.  The terms “this
Agreement”, “hereof”, “hereunder” and similar expressions refer to this
Agreement and not to any particular Article, section or other portion hereof and
includes any variation or amendment hereto from time to time and any agreement
supplemental hereto.  Unless something in the subject matter or context is
inconsistent therewith, references herein to Articles and Sections are to
Articles and Sections of this Agreement.


1.3           Legislation.  Any reference to a provision in any legislation is a
reference to that provision as now enacted, and as amended, re-enacted or
replaced from time to time, and in the event of such amendment, re-enactment or
replacement any reference to that provision shall be read as referring to such
amended, re-enacted or replaced provision.


1.4           Extended Meanings.  In this Agreement words importing the singular
number only shall include the plural and vice versa, words importing the
masculine gender shall include the feminine and neuter genders and vice versa
and words importing persons shall include individuals, partnerships,
associations, trusts, unincorporated organizations and corporations. All
references to mineral claims shall include map designated units.


1.5           Currency.  All references to currency herein are to lawful money
of Canada, unless otherwise specified.


1.6           Non-Merger. The provisions contained in this Agreement shall
survive the completion of the transactions contemplated by this Agreement and
shall not merge in any conveyance, transfer, assignment, novation agreement or
other document or instrument delivered pursuant hereto or in connection
herewith.


1.7           Construction Clause. This Agreement has been negotiated and
approved by counsel on behalf of all parties hereto and, notwithstanding any
rule or maxim of construction to the contrary, any ambiguity or uncertainty will
not be construed against any party hereto by reason of the authorship of any of
the provisions hereof.


1.8           No partnership Nothing contained in this Agreement shall be
construed as creating a partnership of any kind or as imposing on any party any
partnership duty, obligation or liability to any other party.
 
2.             Representations and Warranties
 
2.1           Representations and Warranties of Eagle Trail.  Eagle Trail
represents and warrants to Guinness that:
 
 
(a)
it has a business address at the address set forth beside its name on the first
page of this Agreement;

 


 
3

--------------------------------------------------------------------------------

 
 
 
 
(b)
it is a corporation duly subsisting under the laws of Saskatchewan with the
corporate power to own its assets and to carry on its business in the
jurisdiction in which the Property is located;

 
 
(c)
it has good and sufficient authority to enter into and deliver this Agreement;

 
 
(d)
the execution, delivery and performance of this Agreement by Eagle Trail, and
the consummation of the transactions herein contemplated will not (i) violate or
conflict with any term or provision of any of the articles, by-laws or other
constating documents of Eagle Trail; (ii) violate or conflict with any term or
provision of any order of any court, Government or Regulatory Authority or any
law or regulation of any jurisdiction in which Eagle Trail’s business is carried
on; or (iii) conflict with, accelerate the performance required by or result in
the breach of any agreement to which it is a party or by which it is currently
bound; and

 
 
(e)
this Agreement has been duly authorized, executed and delivered by Eagle Trail
and constitutes a valid and binding obligation of Eagle Trail enforceable
against Eagle Trail in accordance with its terms, except as enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights of creditors generally and except as limited by the
application of equitable principles when equitable remedies are sought.



2.2           Representations and Warranties of Guinness.  Guinness represents
and warrants to Eagle Trail that:
 
 
(a)
it has a business address at the address set forth beside its name on the first
page of this Agreement.

 
 
(b)
it is a corporation duly incorporated, organized and subsisting under the laws
of the state of Nevada with the corporate power to own its assets and to carry
on its business in the jurisdiction in which the Mineral Claims and the Dome
Claim are located;



 
(c)
Nantawa is a wholly owned subsidiary of Guinness and holds title to Guinness’
interest in the Mineral Claims as trustee for Guinness;



 
(d)
The facts contained in Recitals I and J herein are true;

 
 
(e)
it has all necessary power and authority to own or lease its assets and carry on
its business as presently carried on, to carry out its obligations herein and to
enter into this Agreement and any agreement or instrument referred to in or
contemplated by this Agreement and to do all such acts and things as are
required to be done, observed or performed by it, in accordance with the terms
of this Agreement and any agreement or instrument referred to in or contemplated
by this Agreement;

 
 
(f)
the execution, delivery and performance of this Agreement by Guinness, and the
consummation of the transactions herein contemplated will not (i) violate or
conflict with any term or provision of any of the articles, by-laws or other
constating documents of Guinness; (ii) violate or conflict with any term or
provision of any order of any court, Government or Regulatory Authority or any
law or regulation of any jurisdiction in which Guinness’ business is carried on;
or (iii) conflict with, accelerate the performance required by or result in the
breach of any agreement to which it is a party or by which it is currently
bound; and

 
 
 
4

--------------------------------------------------------------------------------

 
 
 
 
(g)
this Agreement has been duly authorized, executed and delivered by Guinness and
constitutes a valid and binding obligation of Guinness enforceable against
Guinness in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
rights of creditors generally and except as limited by the application of
equitable principles when equitable remedies are sought.



2.3           Reliance and Survival.  The representations, warranties and
acknowledgments set out in this Section 2 have been relied on by the parties in
entering into this Agreement.  All representations and warranties made herein
will survive the delivery of this Agreement to the parties and the completion of
the transactions contemplated hereby and, notwithstanding such completion, will
continue in full force and effect for the benefit of the parties to whom they
are provided, as the case may be, indefinitely.


3.
Mineral Claims



3.1           TAWA Claims Excluded.  The parties acknowledge and agree that in
consideration of the compensation payable to Guinness pursuant to paragraph 3.2,
the Schedule of Mineral Claims shall be modified to not include the TAWA claims
and shall henceforth and herein comprise only those claims set out in Schedule
“B” attached hereto.


3.2           TAWA Claims Compensation. As partial consideration of the removal
of the TAWA claims from the Schedule of Mineral Claims, Eagle Trail shall return
to the treasury of Guinness, for cancellation, 5,000,000 shares of the Share
Consideration.


3.3           Release.   Subject to payment of the compensation pursuant to
paragraph 3.2, Guinness, on behalf of itself, and its agents, directors,
officers, employees, successors, subrogees and  assigns does hereby remise,
release and forever discharge Eagle Trail, its agents, directors, officers,
employees, successors, subrogees and  assigns of and from any claims, causes of
action, damages, demands, interest, expenses, costs and compensation of any
nature or kind whatsoever that Guinness now has, or at any time hereafter can,
shall, or may have, for or by reason of or arising out of the lapse or loss of
the TAWA Claims.


3.4           No Acknowledgment of Liability. Guinness acknowledges that this is
a compromise settlement of a disputed claim and that nothing contained herein
shall be deemed or construed to be an admission of liability by Eagle Trail.


4.
Earned and Retained Interests



4.1           Earned Interest of Guinness.  Notwithstanding anything to the
contrary contained in the Purchase and Sale Agreement and the Option Agreement,
and without payment of further consideration, the Parties hereto do hereby agree
that in consideration of all amounts paid by Guinness to Eagle Trail to date,
including the issuance of the Share Consideration, the partial payment of the
cash consideration, the exploration work undertaken on the Mineral Claims and
the removal of the TAWA Claims, Guinness shall be deemed to have earned and
shall hereby be vested with an undivided 49% interest in and to the Mineral
Claims and the Dome Option, subject to the NSR of 3% retained by Eagle Trail.
 


 
5

--------------------------------------------------------------------------------

 
 
 
4.2           Retained Interest of Eagle Trail. Notwithstanding anything to the
contrary contained in the Purchase and Sale Agreement and the Option Agreement,
Eagle Trail shall be deemed to retain and shall hereby be vested with an
undivided 51% interest in and to the Mineral Claims and the Dome Option.


4.3           Assignment. Guinness shall not be entitled to assign its interests
in the Mineral Claims or the Dome Option without the prior written consent of
Eagle Trail provided that it may assign all of its interest (but not less than
all) in the Mineral Claims to its wholly owned subsidiary, Nantawa Resources
Inc., provided that Nantawa provides written its agreement to Eagle Trail of its
intention to be bound by the term  of this Agreement.


4.4           Titles and Transfers. Title to the Mineral Claims shall be
recorded in accordance with the respective interest of the parties. Within 30
days following the execution of this Agreement, Guinness shall register
appropriate transfers at the Office of the Yukon Mining Recorder, to record the
earned and retained interests in the Mineral Claims here provided.


5.
Maintenance of Mineral Claims



5.1           Payment of Charges. Until the sale of the Mineral Claims as
contemplated by paragraph 6.1 or the formation of a joint venture as
contemplated by paragraph 6.2, the parties shall pay all costs, taxes and
assessments required to keep the Mineral Claims in good standing, in accordance
with their respective interests.


5.2           Administrator. Guinness shall undertake the duties of
administrator to ensure that the Mineral Claims remain in good standing and
shall render an accounting to Eagle Trail at least 60 days before due, of all
amounts payable by each party to keep the Mineral Claims in good standing and
shall remit such payments on its own behalf and, upon receipt of funds from
Eagle Trail, on behalf of Eagle Trail.


6.
Joint Marketing and Sale or Joint Venture



6.1           Joint Marketing and Sale. The parties shall use their best efforts
to jointly market and sell their respective interests in the Mineral Claims and
the Dome Option.


6.2           Joint Venture.  In the event the parties are unable to jointly
sell their respective interests in the Mineral Claims and the Dome Option,
within 120 days from the date of this Agreement, the interests of the parties in
the Mineral Claims and the Dome Option will be governed by a Joint Venture
Agreement,  the terms of which the parties will negotiate in good faith and
enter into within 180 days following the date of this Agreement.


7.
Continuing Effect



7.1           Continuing Effect. This Agreement as and from the date hereof will
be read and construed along with the Purchase and Sale Agreement and the Option
Agreement and treated as a part thereof; and the Purchase and Sale  Agreement
and Option Agreement, as hereby modified and extended, will continue to be of
full force and effect; and the parties confirm and ratify the Purchase and Sale
Agreement and the Option Agreement as hereby modified and extended.


 
 
6

--------------------------------------------------------------------------------

 
 
 
8.             Public Announcements


8.1           Public Announcements.  Guinness  shall not, without the prior
consent of Eagle Trail, make any disclosure regarding (i) the existence,
purpose, scope, content, terms or conditions of this Agreement or other
agreements relating thereto or (ii) the Mineral Claims and the Dome Option
except to the extent such disclosure comprises information substantially already
publicly available or unless it is necessary for any party to make such
disclosure in order to comply with a statutory obligation, the requirements of a
competent government or statutory agency, or the requirements of any stock
exchange; provided that, where practicable, a copy of any proposed announcement
or statement shall be furnished by Guinness to Eagle Trail in advance of the
proposed date of publication, and Eagle Trail shall make every reasonable effort
to incorporate the reasonable comments of the other parties prior to
dissemination.


9.             General Provisions
 
9.1           Entire Agreement.  This Agreement, including all the Schedules
hereto and the Purchase and Sale Agreement and the Option Agreement, as amended,
constitutes the entire agreement between the parties pertaining to the subject
matter hereof and supersedes any and all prior agreements, understandings,
negotiations and discussions, whether oral or written, of the parties and there
are no warranties, representations or other agreements among the parties in
connection with the subject matter hereof except as specifically set forth
herein and therein. Each party acknowledges that it shall have no right to rely
on any amendment, promise, modification, statement or representation made or
occurring subsequent to the execution of this Agreement unless it is in writing
and executed by each of the parties.


9.2           Arbitration.  If there is a dispute between the parties with
respect to this Agreement, or the interpretation of this Agreement, the dispute
shall be referred to a single arbitrator appointed pursuant to the laws of
Saskatchewan, the arbitration shall be conducted in Saskatchewan, and the
decision of the arbitrator shall be final and binding upon the parties.


9.3           Waiver.  The failure of a party in any one or more instances to
insist upon strict performance of any of the terms of this Agreement or to
exercise any right or privilege arising under it shall not preclude it from
requiring by reasonable notice that any other party duly perform its obligations
or preclude it from exercising such a right or privilege under reasonable
circumstances, nor shall waiver in any one instance of a breach be construed as
an amendment of this Agreement or waiver of any later breach.


9.4           Enurement. This Agreement shall enure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns.


9.5           Further Assurances.  The parties hereto shall from time to time at
the request of any of the other parties hereto and without further
consideration, execute and deliver all such other additional assignments,
transfers, instruments, notices, releases and other documents and shall do all
such other acts and things as may be necessary or desirable to assure more fully
the consummation of the transactions contemplated hereby.



 
7

--------------------------------------------------------------------------------

 

 
9.6           Time.  Time shall be of the essence of this Agreement.


9.7           Expenses. Each party shall be responsible for its own expense in
connection with negotiating and settling this Agreement.


9.8.           Amendment.  This Agreement may be amended or varied only by
agreement in writing signed by each of the parties.


9.9           Governing Law and Attornment.  This Agreement shall be governed by
and interpreted in accordance with the laws of the Province of Saskatchewan and
the federal laws of Canada applicable therein and the parties hereby irrevocably
attorn to the non-exclusive jurisdiction of the Courts of the Province of
Saskatchewan sitting in the City of Regina.


9.10           Counterparts.  This Agreement may be executed by facsimile and in
as many counterparts as are necessary. All counterparts together shall
constitute one agreement.
 
 
THE PARTIES, intending to be contractually bound, have entered into this
Agreement as of the date set out on the first page.


 
EAGLE TRAIL PROPERTIES INC.
By:
 
 
/s/ Curtis Sim
(Authorized Signatory)
   

 

 
GUINNESS EXPLORATION, INC.
By:
 
 
/s/ Alastair Brown
(Authorized Signatory)
   





 
 
 
 
 

 








 
8

--------------------------------------------------------------------------------

 
 
 
SCHEDULE “A” TO THE AGREEMENT BETWEEN
EAGLE TRAIL PROPERTIES INC. AND GUINNESS EXPLORATION INC.
DATED OCTOBER 12, 2010
LIST OF LAPSED TAWA CLAIMS


 
Claim
Grant Number
Expiry Date
Area (Ha)
Comments
TAWA 25
YA95051
03/01/2010
4.33
Fractions
TAWA 26
YA95052
03/01/2010
5.95
Fractions
TAWA 27
YA95151
03/01/2010
17.11
-
TAWA 28
YA95152
03/01/2010
22.34
-
TAWA 29
YA95153
03/01/2010
16.14
-
TAWA 30
YA95154
03/01/2010
20.77
-
TAWA 31
YA95155
03/01/2010
23.90
-
TAWA 32
YA95156
03/01/2010
21.36
-
TAWA 33
YA95157
03/01/2010
12.16
-
TAWA 34
YA95158
03/01/2010
18.45
-
TAWA 47
YA95163
03/01/2010
7.01
-
TAWA 48
YA95164
03/01/2010
8.00
-
TAWA 49
YA95165
03/01/2010
21.93
-
TAWA 50
YA95166
03/01/2010
23.59
-
TAWA 51
YA95167
03/01/2010
23.22
-
TAWA 52
YA95168
03/01/2010
23.93
-
TAWA 53
YA95169
03/01/2010
15.03
-
TAWA 54
YA95170
03/01/2010
22.93
-
TAWA 55
YA95171
03/01/2010
5.90
-
TAWA 56
YA95172
03/01/2010
13.37
-
TAWA 57
YA95173
03/01/2010
14.12
-
TAWA 58
YA95174
03/01/2010
16.15
-
TAWA 59
YA95175
03/01/2010
13.35
-
TAWA 60
YA95176
03/01/2010
16.19
-
TAWA 61
YA95177
03/01/2010
12.44
-
TAWA 62
YA95178
03/01/2010
11.28
-
TAWA 63
YA95179
03/01/2010
8.41
-
TAWA 64
YA95301
03/01/2010
18.96
-
TAWA 65
YA95302
03/01/2010
15.20
-
TAWA 66
YA95303
03/01/2010
21.82
-
TAWA 67
YA95304
03/01/2010
22.03
-
TAWA 68
YA95305
03/01/2010
20.61
-
TAWA 69
YA95306
03/01/2010
19.68
-
TAWA 70
YA95307
03/01/2010
19.61
-
TAWA 71
YA95308
03/01/2010
18.94
-
TAWA 72
YB06963
03/01/2010
19.15
-
TAWA 73
YB06964
03/01/2010
18.69
-
TAWA 74
YB06965
03/01/2010
19.02
-
TAWA 75
YB06966
03/01/2010
18.61
-
TAWA 83
YB06971
03/01/2010
19.28
-

 
 
 
9

--------------------------------------------------------------------------------

 
 
 
TAWA 84
YB06972
03/01/2010
6.48
-
TAWA 85
YB06973
03/01/2010
20.10
-
TAWA 86
YB06974
03/01/2010
21.08
-
TAWA 87
YB06975
03/01/2010
19.83
-
TAWA 88
YB06976
03/01/2010
20.96
-
TAWA 89
YB06977
03/01/2010
19.91
-
TAWA 90
YB06978
03/01/2010
20.97
-
Total
   
800.29
 



 
 
 
 
 
 
 
 
 
 
 
 

 

 
10

--------------------------------------------------------------------------------

 

 
SCHEDULE “B” TO THE AGREEMENT BETWEEN
EAGLE TRAIL PROPERTIES INC. AND GUINNESS EXPLORATION INC
DATED OCTOBER 12, 2010
REVISED LIST OF MINERAL CLAIMS


 
Claim
Grant Number
Expiry Date
Area (Ha)
Comments
ROSE
04241
09/10/2019
20.42
Lease
GOLDEN EAGLE
04278
09/10/2019
20.96
Lease
WAR EAGLE
04279
09/10/2019
20.77
Lease
SHAMROCK
04354
09/10/2019
20.73
Lease
SPOT
04361
09/10/2019
19.92
Lease
ARLEP
04368
09/10/2019
14.48
Lease
PHYLLIS
04369
09/10/2019
20.26
Lease
RUB
55633
09/10/2019
1.84
Lease
PUB
55663
09/10/2019
1.93
Lease
SUN DOG
55665
09/10/2019
3.20
Lease
CUB
55666
09/10/2019
1.29
Lease
JAM
55890
09/10/2019
11.64
Lease
PAM
55892
09/10/2019
2.64
Lease
DOME 1
73537
06/02/2014
15.10
-
DOME 2
73538
06/02/2014
15.51
-
DOME 3
73539
06/02/2014
17.29
-
DOME 4
73540
06/02/2014
17.98
-
DOME 6
73542
06/02/2014
17.32
-
DOME 7
73543
06/02/2014
25.34
-
DOME 8
73694
06/02/2014
12.47
-
DOME 14
73700
06/02/2014
21.07
-
DOME 16
73702
06/02/2014
20.61
-
DOME 17
73703
06/02/2014
18.41
-
DOME 18
73704
06/02/2014
18.56
-
DOME 19
73705
06/02/2014
16.73
-
DOME 20
73706
06/02/2014
13.42
-
JOANNE 1
74283
06/02/2014
19.79
-
JOANNE 2
74284
06/02/2014
19.51
-
JOANNE 3
74285
06/02/2014
20.36
-
JOANNE 4
74286
06/02/2014
14.78
-
JOANNE 5
74287
06/02/2014
19.83
-
JOANNE 6
74288
06/02/2014
19.69
-
DOME 25
77746
06/02/2014
15.19
-
DOME 26
77747
06/02/2014
22.54
-
DOME 27
77748
06/02/2014
20.32
-
DOME 28
77749
06/02/2014
21.74
-
DOME 33
77754
06/02/2014
25.50
-
DOME 34
77755
06/02/2014
23.29
-
DOME 35
77756
06/02/2014
22.39
-

 
 
 
11

--------------------------------------------------------------------------------

 
 
 
DOME 36
77757
06/02/2014
23.97
-
DOME 37
77758
06/02/2014
14.23
-
DOME 38
77759
06/02/2014
18.48
-
DOME 39
77760
06/02/2014
14.95
-
DOME 40
77761
06/02/2014
20.51
-
DOME 41
77762
06/02/2014
20.76
-
DOME 42
77763
06/02/2014
19.93
-
DOME 43
77764
06/02/2014
20.47
-
DOME 49
77770
06/02/2014
8.18
-
DOME 50
77771
06/02/2014
18.83
-
DOME 51
77772
06/02/2014
19.05
-
DOME 52
77773
06/02/2014
21.85
-
DOME 53
77774
06/02/2014
22.80
-
DOME 54
77775
06/02/2014
14.69
-
DOME 55
77776
06/02/2014
13.09
-
DOME 56
77777
06/02/2014
13.35
-
DOME 57
77778
06/02/2014
20.47
-
DOME 58
77779
06/02/2014
19.41
-
DOME 60
77781
06/02/2014
20.06
-
DOME 61
77782
06/02/2014
18.91
-
DOME 63
77784
06/02/2014
22.51
-
DOME 64
77785
06/02/2014
22.88
-
DOME 65
77786
06/02/2014
20.66
-
DOME 66
77787
06/02/2014
21.18
-
DOME 78
81842
06/02/2014
25.41
-
DOME 79
81843
06/02/2014
24.10
-
DOME 80
81844
06/02/2014
24.20
-
DOME 81
81845
06/02/2014
22.52
-
DOME 82
81846
06/02/2014
23.26
-
DOME 83
81847
06/02/2014
18.72
-
DOME 84
81848
06/02/2014
19.37
-
DOME 86
81850
06/02/2014
20.76
-
HIW 9
YA23835
06/02/2014
19.44
-
HIW 10
YA23836
06/02/2014
20.83
Fractions
HIW 11
YA23837
06/02/2014
21.55
Fractions
HIW 12
YA23838
06/02/2014
19.93
Fractions
HIW 13
YA23839
06/02/2014
20.72
-
HIW 14
YA23840
06/02/2014
19.55
-
HIW 15
YA23841
06/02/2014
20.15
-
HIW 16
YA23842
06/02/2014
19.86
-
HIW 17
YA23843
06/02/2014
19.92
-
HIW 1
YA24813
06/02/2014
4.74
Fractions
HIW 2
YA24814
06/02/2014
5.15
Fractions
HIW 7
YA24819
06/02/2014
3.01
Fractions
DD 1
YA59596
06/02/2014
20.62
-
DD 2
YA59597
06/02/2014
22.35
-
DD 15
YA59610
06/02/2014
19.20
-

 
 
 
12

--------------------------------------------------------------------------------

 
 
 
DD 16
YA59611
06/02/2014
19.21
-
DD 17
YA59612
06/02/2014
19.37
-
DD 18
YA59613
06/02/2014
19.85
-
DD 19
YA59614
06/02/2014
20.17
-
DD 20
YA59615
06/02/2014
19.90
-
DD 21
YA59616
06/02/2014
19.64
-
DD 22
YA59617
06/02/2014
19.17
-
DD 23
YA59618
06/02/2014
18.69
-
DD 24
YA59619
06/02/2014
18.30
-
DD 25
YA59620
06/02/2014
18.18
-
DD 26
YA59621
06/02/2014
17.65
-
DD 27
YA59622
06/02/2014
19.49
-
DD 28
YA59623
06/02/2014
18.71
-
TBR 1
YA86690
06/02/2014
8.92
-
TBR 2
YA86691
06/02/2014
20.16
-
TBR 3
YA86692
06/02/2014
20.03
-
TBR 4
YA86693
06/02/2014
20.84
-
TBR 5
YA86694
06/02/2014
18.34
-
TBR 6
YA86695
06/02/2014
20.92
-
TBR 7
YA86696
06/02/2014
15.96
-
TBR 8
YA86697
06/02/2014
21.79
-
ONT 38
YA87204
06/02/2014
20.26
-
ONT 40
YA87206
06/02/2014
18.34
-
ONT 42
YA87208
06/02/2014
5.73
-
EEK 1
YA87210
06/02/2014
21.07
-
EEK 2
YA87211
06/02/2014
20.08
-
EEK 3
YA87212
06/02/2014
20.70
-
EEK 4
YA87213
06/02/2014
20.68
-
EEK 5
YA87214
06/02/2014
20.80
-
EEK 6
YA87215
06/02/2014
19.58
-
EEK 7
YA87216
06/02/2014
19.97
-
EEK 8
YA87217
06/02/2014
21.91
-
EEK 9
YA87218
06/02/2014
22.64
-
EEK 14
YA87223
06/02/2014
21.36
-
EEK 15
YA87224
06/02/2014
21.22
-
EEK 16
YA87225
06/02/2014
21.76
-
EEK 17
YA87226
06/02/2014
20.01
-
EEK 18
YA87227
06/02/2014
20.74
-
ONT 44
YA92655
06/02/2014
16.80
-
ONT 45
YA92656
06/02/2014
12.91
-
ONT 46
YA92657
06/02/2014
18.48
-
ONT 47
YA92658
06/02/2014
14.41
-
Total
   
2,336,14
 



 
 

 

 
13

--------------------------------------------------------------------------------

 
